Citation Nr: 1033372	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an extraschedular evaluation greater than 30 
percent for degenerative joint disease of the thoracolumbar 
spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from January 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran appeared and provided testimony before a Decision 
Review Officer (DRO) in October 2005.  A transcript of the 
hearing has been associated with the claims file.

This case was previously before the Board in January 2009.  At 
that time, based upon the schedular criteria, the Board denied an 
initial rating in excess of 10 percent for degenerative joint 
disease of the lumbar spine, granted an initial 10 percent rating 
for degenerative joint disease of the thoracic spine, merged the 
two issues as of September 26, 2003 and granted a 20 percent 
rating for degenerative joint disease of the thoracolumbar spine.  
This January 2009 Board decision is final, and these claims are 
not subject to further review on a schedular basis.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

In addition to rendering decisions on the Veteran's claims on a 
schedular basis, the Board found that the claims warranted review 
on an extraschedular basis and remanded them for referral to the 
Director of the Compensation and Pension Service (Director).  
Simply stated, the Board addressed the issues on a schedular 
basis, but then remanded the case for the C&P Direct to address 
the issue on an extraschedular basis.

In an April 2009 opinion, the Director found that the evidence 
supported a 30 percent extraschedular rating for the Veteran's 
thoracolumbar spine disability due to the impact of the 
disability on the Veteran's employment.  The RO assigned an 
effective date of September 23, 2003, the effective date of the 
revised spine regulations, for the extraschedular 30 percent 
rating.  

It is important to note that the Director granted the 30 percent 
disability for the Veteran's thoracolumbar spine disability, not 
his individual lumbar or thoracic spine disabilities as they were 
identified prior to September 23, 2003.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not submitted any additional evidence since the 
Director issued his April 2009 opinion granting a 30 percent 
extraschedular rating for the Veteran's thoracolumbar spine 
disability and the Board finds no basis to award the Veteran 
additional compensation for this disability. 


CONCLUSION OF LAW

Additional compensation on an extraschedular basis is not met.  
38 C.F.R.  § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran has been granted an extraschedular 
evaluation for his thoracolumbar spine disability.  He has 
appealed and seeks an extraschedular rating greater than 30 
percent.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating (as the Board did in this case).  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In January 2009, the Board remanded the Veteran's case for 
extraschedular evaluation.  In April 2009, the Director granted 
an extraschedular rating of 30 percent as of September 23, 2003.  
This issue is now before the Board. 

Since the issuance of the Board decision and opinion from the 
Director, the Veteran has failed to submit additional evidence 
for consideration on any basis.  

The Board finds no basis to award the Veteran an additional 
extraschedular rating beyond 30 percent for this disability.  
There is simply no evidence to support a finding of marked 
interference with employment and frequent periods of 
hospitalization caused by the service connected disability 
standing alone (not taking into account the nonservice connected 
problems and injuries) beyond that which has been done.  The 
Board cannot ignore the post-service accidents in evaluating this 
claim and only mild limitations of motion associated with this 
problem, even when you do not consider the post-service injuries.  

As noted in the prior Board decision in this case, the veteran 
had a VA examination in January 2006.  The examiner did not 
review the claims file; however, he indicated that he reviewed 
the May 2004 VA examination, which included a comprehensive 
history of the veteran's service and post-service injuries to his 
spine.

The examiner noted that the veteran has not worked since 
September 2003 because of his back pain.  The examiner noted that 
the veteran occasionally has some intermittent paresthesias in 
his legs, but that the pain does not radiate down his legs.  

The veteran reported that his back pain in the morning rates a 
pain level of 3 and escalates to an 8 or 10 in the evenings after 
a day of chores.  His pain is primarily in his low back and lower 
thoracic area.  The thoracic pain occasionally radiates around 
the right lower rib cage when he has muscle spasms.

The veteran reported suffering incapacitating spells 
approximately once per month, lasting 2 to 3 days.  He indicated 
that he can walk about a mile if he goes slowly.  He further 
stated that he does not use assistive devices with walking, and 
that he does not limp or fall.  The veteran stated that his 
activities of daily living are not affected.

On exam, the examiner stated that the veteran has antalgic 
movements with changes of motion as well as moderate 
paravertebral muscle spasm, which is worse on the right and 
relaxes with lateral bending.

The examiner stated that the veteran has normal lordotic lumbar 
curvature and is able to walk on his heels and toes.  Range of 
motion testing showed flexion at 90 degrees, extension at 30 
degrees, lateral flexion at 30 degrees bilaterally, and lateral 
rotation at 45 degrees bilaterally.  The examiner stated that the 
ranges of motion are essentially within normal limits, but that 
repetitive motion shows weakness and fatigue.  The left Achilles 
reflex was absent.  The Lasegue's sign was 0 to 60 degrees 
bilaterally.  

No peripheral muscle weakness or peripheral nerve deficits were 
found.  The diagnosis was degenerative joint disease of the 
thoracic and lumbosacral spine.

The veteran had another VA examination in May 2004.  The examiner 
reviewed the veteran's claims file and gave a summary of the 
veteran's service and post-service spine injuries.

The veteran reported pain in the right thoracic spine area, which 
occasionally radiated to the front of his chest, difficulty 
breathing and lower back pain.  He described the pain as a 
grabbing pain that gradually increased with movement.  The 
veteran stated that the pain intensity varies and has been a 
constant since May 2003.

The veteran stated that flare-ups occur when performing tasks 
such as vacuuming, changing spark plugs for the car, and washing 
dishes.  In the week prior to the exam, the veteran had three 
flare-ups that lasted three to four hours and rated a 7/10 to 
8/10 on a pain scale.  The veteran stated he takes pain 
medication and rests with flare-ups.

It was noted that the veteran uses a TENS unit, but that he does 
not require assistive devices to ambulate.  The veteran did not 
complain of weakness or numbness in the lower extremities.  The 
veteran stated that the pain does not interfere with walking or 
activities of daily living, but that it affects his recreational 
activities, such as hunting and fishing.  

The examiner took x-rays of the veteran's thoracolumbar spine, 
which showed degenerative endplate changes most prominently at 
T2, with no significant disc bulge or canal impingement.  The 
thoracic spine x-rays showed degenerative change throughout the 
lower aspect of the thoracic spine.

On exam, the veteran's gait was normal and his pain was reported 
at 7/10.  He exhibited tenderness over the thoracic spine area.  
The lumbar spine was not tender.  No paraspinal muscle spasm was 
present.  The range of motion testing of the thoracolumbar spine 
showed flexion to 90 degrees, with pain; extension to 15 degrees, 
with pain; lateral flexion to 25 degrees, with pain; and lateral 
rotation to 45 degrees with pain.

The assessment was chronic right thoracic pain and low back pain 
due to degenerative joint disease of the thoracic spin and 
lumbosacral spine.

Private treatment records from Cookeville Medical Center show 
that in August 2003 the veteran was taken to the emergency room 
for his back pain and was prescribed two days of bedrest for a 
repetitive back injury.  

Also of record is a copy of a certificate sent to the Department 
of Labor and Workforce Development from VA indicating that the 
veteran could not return to work as he was unable to do manual 
labor with his upper extremities or back due to his recurrent, 
chronic upper-mid back pain.  This certificate was completed by a 
VA clinic in September 2003 and corroborated by the clinic's 
treatment records.  In addition, a letter from the VA clinic, 
dated November 2003, indicates that the veteran had a work excuse 
for August 14 thru September 1, 2003 due to his back pain and 
muscle strain.

The claim, beyond that which has already been granted by the 
Board and C&P director, is denied.  The Board finds that these 
examinations reports provide highly probative evidence against 
this claim, indicating a moderate disability that has been fully 
compensated by the 30 percent finding. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board has already referred the Veteran's claims for 
an extraschedular rating and since the issuance of the Director's 
April 2009 opinion, which granted a 30 percent extraschedular 
rating, the Veteran has not identified or provided additional 
evidence that would support a second referral to the Director for 
evaluation on an extraschedular basis.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


REMAND

The current appeal stems from the Veteran's original claim for 
service connection for back disabilities, filed in June 2003.  In 
June 2004, the RO granted service connection and assigned 
disability ratings, which the Veteran appealed to the Board.  In 
January 2009, the Board issued a decision on the increased 
ratings claims on a schedular basis and remanded the claims for 
consideration on an extraschedular basis due to the impact of the 
service-connected spine disabilities on the Veteran's employment.  
The Board did not refer or remand the claims back for 
consideration of TDIU benefits.

The United States Court of Appeals for Veterans Claims (Court) 
has very recently held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).

Here, the Veteran has made statements that he is unable to work 
due to his service connected thoracic, lumbar, and thoracolumbar 
spine disabilities, raising the issue of whether a grant of total 
disability based on individual unemployability (TDIU) is 
warranted.  Hence, the Veteran's original appeal seeking 
increased ratings for his spine disabilities includes 
consideration of whether TDIU is warranted under the provisions 
of 38 C.F.R. § 3.340, 3.341, 4.16.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded a 
general medical examination.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's service connected 
disabilities alone, without reference to any non-service 
connected disabilities, prevent him from maintaining 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
VCAA notice explaining how to substantiate a 
claim for TDIU.

2.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy of 
this Remand should be provided to the 
examiner.  The examiner should indicate 
review of the items in the examination 
report.

The examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
service-connected disabilities alone, without 
reference to any non-service connected 
disabilities or injuries, prevent him from 
maintaining substantially gainful employment.  
If so, the examiner is asked to indicate when 
the service-connected disabilities rendered 
the Veteran unemployable.

All findings should be described in detail 
and all necessary diagnostic testing 
performed.  A rationale for all opinions 
should be provided.

3.  When the development requested has been 
completed, this case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


